Title: To Alexander Hamilton from James Reynolds, 24 March 1792
From: Reynolds, James
To: Hamilton, Alexander



Sir
[Philadelphia] Sunday Evening 24th March. 1792

On my entering the Room the last evening. I found Mrs Reynolds in a setuvation little different from distraction and for some time could not prevail on her to tell me the Cause. at last She informed me that you had been here likewise of a letter she had wrote you in a fright. which she need not have don as I Never intended doing any thing I told her but did it to humble Her. for the imprudent languge she made youse of to me. and You may Rest ashured sir. that I have not a wish to do any thing that may give you or your family a moments pain I know not what you may think of me. but suppose yourself for a moment in my setuvation. that your wife whom you tenderly love. should plase her affections on another object and here her say. that all her happiness depends intirely on that object. what would you do in such a Case. would you have acted as I have don. I have Consented to things which I thought I never could have don. but I have dun it to make life tolerable. and for the sake of a person whose happiness is dearer to me than my own. I have another afliction aded to the Rest that is almost insupportable. I find when ever you have been with her. she is Chearful and kind. but when you have not in some time she is Quite to Reverse. and wishes to be alone by her self. but when I tell her of it. all her answer is she Cant help it. and hopes I will forgive her. shurely you Cannot wonder if I should Act ever so imprudent. though at present if I could take all her Grief upon myself I would do it with pleashure. the excess of which alarm me untill now. I have had no idea of. I have spent this day at her bed side in trying to give her the Consolation which I myself stand in need of. she also tell me. you wish to see me tomorrow evening and then I shall Convince you. that I would not wish to trifle with you And would much Rather add to the happiness of all than to disstress any
am sir Your
James Reynolds
Mr. Alexr. Hamilton
